OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO SEÑOR WOLF
Según la ley, una. persona qne esté genninamente en po-sesión de una finca, especialmente si lia disfrutado de tal po-sesión por largo tiempo, no puede ser privada de la misma mediante un pleito dirigido contra un tercero. No obstante, cuando un demandante acude a una corte de equidad en so-licitud de un auto de injunction, debe, en un caso como el pre-sente, demostrar no sólo que está en la posesión material de la finca, sino también que tiene algún derecho de posesión. Una de las cosas que quiero excluir con esto es la posibilidad de que después de haberse librado un mandamiento en un procedimiento de desahucio contra una persona, pueda subs-tituirse con otra que se oponga a la ejecución de dicho auto. Tal posibilidad frecuentemente haría que el procedimiento de desahucio resultara ilusorio. Por ende, los demandantes es-taban obligados a probar no sólo que se hallaban en pose-sión al tiempo de la supuesta ejecución del mandamiento, sino también que tal posesión tenía visos de certeza (color-able).
La forma en que José González Reyes y su hermana transmitieron esta finca a Manuel González Reyes fue por escritura notarial. Tal escritura, de ordinario, transfiere simbólica-mente la posesión de la finca, y no es necesario tomar pose-sión material de la misma. Fuertes v. Nogueras, 32 D.P.R. 284, confirmado en 8 Fed. (2d) 115. De suerte que era tanto más necesario para los demandantes demostrar que después de otorgada esta escritura, mediante algún convenio o en-tendido se les autorizó a permanecer en la posesión material de la finca. Aun entonces, surgiría la cuestión de si tal po-*993sesión material se disfrutaba en carácter distinto al de meros agentes de Manuel González Reyes.
Si los demandantes no se bailaban en posesión material de la finca, es indudable que ellos no tienen derecho a nn anto de injunction. Si estaban en posesión tan sólo como agentes de Manuel González Reyes, tampoco tenían defensa alguna en nn procedimiento de desabncio.
Todas estas cuestiones no se desprenden claramente de los procedimientos habidos en este caso, mas hay suficientes-hechos en el mismo para que fuera el deber de los deman-dantes, al acudir a una corte de equidad, excluir estas posibi-lidades.
Por haber creído que la mera alegación de posesión no se-ría suficiente, me he sentido impelido a escribir esta opinión concurrente.